Title: To James Madison from Larkin Smith, 14 August 1801 (Abstract)
From: Smith, Larkin
To: Madison, James


14 August 1801, Ricohoc, King and Queen County. Assumes after reading president’s answer to the New Haven merchants that some removals will be made on political grounds. Recommends Laurence Muse of Hobbs Hole as collector at Norfolk if vacancy occurs there, noting that Muse held office under former administration but was among the few who adhered to republicanism.
 

   RC (DLC). 3 pp.; docketed by JM. On Larkin Smith, see PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 14:100 n. 1. Muse was collector at Tappahannock, Virginia (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 1:275).

